Filed 1/14/15 P. v. Medina CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141906
v.
JOSE NOE MEDINA,                                                     (Contra Costa County
                                                                     Super. Ct. No. 1309541)
         Defendant and Appellant.


         Jose Noe Medina (Medina) appeals from a judgment of conviction and sentence
imposed after he entered a no contest plea to numerous offenses. His attorney has filed a
brief seeking our independent review of the record pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), in order to determine whether there is any arguable issue on
appeal. We find no arguable issue and affirm.

                               I. FACTS AND PROCEDURAL HISTORY
         An information charged Medina with five counts of committing sexual acts with a
child 10 years or younger (Pen. Code, § 288.7, subd. (a)), one count of committing a lewd
act on a child under the age of 14 (§ 288, subd. (a)), and one count of committing a lewd
act on a child aged 14 or 15 (§ 288, subd. (c)(1)).1
         On February 10, 2014, the information was amended to add four counts of
committing lewd and lascivious acts upon a child under the age of 14 by force (§ 288,
subd. (b)(1)).


1
         All statutory references are to the Penal Code.

                                                             1
       On that same date, while represented by legal counsel, Medina entered into a
written plea agreement. In the plea agreement, Medina acknowledged and waived
specified constitutional rights, acknowledged the consequences of his plea (including
deportation and registration requirements), agreed to enter a plea of no contest to count 6
(committing a lewd and lascivious act on a minor under age 14; § 288, subd. (a)) and four
counts of committing a lewd and lascivious act on a minor under age 14 by force (§ 288,
subd. (b)), agreed to a state prison term of 27 years 8 months, and agreed to waive
presentence credits of 399 days of actual custody. In court, Medina acknowledged
reviewing and initialing the written plea agreement and entered his plea. The court found
that Medina knowingly, understandingly, and intelligently waived his rights and freely
and voluntarily entered his plea with an understanding of its consequences.
       Medina thereafter brought a motion to substitute counsel and withdraw his plea.
Medina asserted that his attorney at the time of the plea (Castillo) failed to advise him of
the deportation and sex registration consequences and failed to adequately review the
plea agreement with him.
       At a hearing on March 21, 2014, Castillo represented to the court that he had
advised Medina of the deportation consequences, discussed the lifetime sex offender
registration requirement under section 290, discussed the proposed plea fully with
Medina in Spanish, and reviewed the entire plea form with him in detail with a Spanish
interpreter.
       Medina testified that Castillo told him he could not return to this country if he
were deported, but did not explain the immigration consequences or registration
requirement clearly. On cross-examination, Medina admitted that a Spanish interpreter
had read the plea form to him in Spanish. Medina initially could not recall telling the
court he understood the plea form, asserting that his “mind was thinking about other
things”; later Medina claimed that he told the court he understood the form “just to say
it.”
       The court observed that the written plea agreement bore Medina’s initials next to
the advisements about deportation consequences and a registration requirement, and a


                                              2
Spanish interpreter reviewed the form with him. The court also noted that Castillo had
spent a couple of hours reviewing the proposed plea with Medina, and Medina had told
the court of his understanding of the plea form without hesitation. The court denied
Medina’s motion to withdraw his plea.
         The court imposed the agreed sentence of 27 years 8 months in state prison. The
court also imposed a restitution fine of $5,480 (§ 1202.4, subd. (b)), imposed and stayed a
parole revocation fine in the same amount (§ 1202.45), imposed other specified fees,
ordered Medina to submit samples pursuant to section 296 and register pursuant to
section 290, and imposed a 10-year criminal protective order. The court found that
Medina was entitled to 39 actual days’ credit and six conduct credits for a total of 45
days’ credit. The court further found that Medina acknowledged on February 10, 2014,
that his appellate rights would be waived.
         Medina filed a notice of appeal, challenging the validity of his plea. The court
denied Medina’s request for a certificate of probable cause.
         Medina filed an amended notice of appeal, challenging both the validity of his plea
and his sentence (or other matters occurring after the plea that do not affect the validity of
the plea). In support of Medina’s request for a certificate of probable cause, Medina’s
new counsel asserted that the court had required him to make an oral argument as to why
there was good cause for Medina’s motion to withdraw, but denied his request to file a
written motion. Counsel also summarized some of the testimony at the hearing on the
motion to withdraw, and asserted that the court had ordered the prosecutor to take an
appellate waiver from Medina. The court denied the request for a certificate of probable
cause.

                                      II. DISCUSSION
         Appellant’s counsel represents in the opening brief in this appeal that counsel
wrote to appellant and advised him of the filing of a Wende brief and his opportunity to
personally file a supplemental brief within 30 days. This court has not received any
supplemental brief from appellant.



                                               3
We find no arguable issues on appeal.
There are no legal issues that require further briefing.

                             III. DISPOSITION
The judgment is affirmed.




                                       4
                   NEEDHAM, J.



We concur.




JONES, P. J.




SIMONS, J.




               5